Citation Nr: 1211164	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  09-40 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel

INTRODUCTION

The Veteran had active military service from March 1967 to February 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2008 rating decision. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 


FINDING OF FACT

The evidence of record makes it at least as likely as not that the Veteran's service connected disabilities rendered him unemployable.


CONCLUSION OF LAW

Criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A TDIU may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the Board, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more.  38 C.F.R. § 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  

On March 29, 2004, a claim was received from the Veteran seeking service connection for a number of disabilities.  The Veteran stated that the illnesses had prevented him from applying for, or holding, more productive jobs.  

Service connection was subsequently granted for three disabilities including PTSD (rated at 70 percent), irritable bowel syndrome (rated at 30 percent), and sensory neuropathy of both upper extremities (rated at 20 percent for each extremity), with the effective date of March 29, 2004.  These three disabilities combined to a 90 percent rating, and the Veteran therefore met the schedular rating criteria for a TDIU as of March 2004.  See 38 C.F.R. §§ 4.16(a), 4.25.  However, service connection for TDIU was denied as it was concluded that the Veteran's service connected disabilities did not prevent him from obtaining or maintaining substantially gainful employment.

The Veteran appealed the denial of TDIU, and since that time, he has been additionally service connected for ischemic heart disease and tinnitus, raising his combined disability rating to 100 percent from July 13, 2009 to the present.  However, the mere award of a 100 percent schedular rating does not render the Veteran's claim for TDIU moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008).

Additionally, because the claim for TDIU was received several years before the total schedular rating was awarded, the claim could date back earlier than the date of the total schedular rating being awarded.

At this juncture, the Board notes that Bradley is not considered to be otherwise applicable to this claim in that the Veteran's claim (as he asserted at his hearing before the Board in November 2011) is that his service connected disabilities combine to render him unemployable, not that any one service connected disability on its own should be considered to render him unemployable.  There is also no indication that the Veteran has filed for special monthly compensation, also rendering Bradley inapplicable to the facts of this case.

The Veteran's claim was denied in January 2008 based on the finding of VA psychiatric examinations in 2005 and 2007 that the Veteran was not unemployable based solely on his PTSD, and on the fact that the Veteran's business (owning a heating and cooling company for several decades) had gross earnings of more than $55,000 in 2006.  It also appears that there was some confusion about the nature of the Veteran's "job".  However, as discussed in greater detail below, having reviewed the entirety evidence the Board is satisfied that the evidence of record sufficiently refutes these rationales, such that reasonable doubt may be resolved in the Veteran's favor.

During the course of his appeal the Veteran has submitted letters from family members and from people in the heating and cooling business.  Many of these letters suggested that he was not able to work on account of his service connected disabilities.  The Veteran has also written a number of letters explaining why/how his service connected disabilities should be considered to render him unemployable, and he has also submitted several tax receipts showing that his business had not actually generated a profit.  

In June 2004, the Veteran's spouse wrote that he had lost drive to do anything and that he had an explosive temper; and his sister wrote a statement describing how the Veteran's symptoms had gotten progressively worse to the point that it was impossible for him to work every day or to even put in a full day on the days he could work.  She also noted that the Veteran had difficulty interacting with customers because of his uncontrollable outbursts.

As noted, a VA examinations were conducted in April 2005 and again in February 2007.  After each examination, the examiner (who conducted both examinations) concluded that the Veteran was not unemployable based solely on his PTSD.

However, his opinions only took into account the Veteran's service connected PTSD, and did not consider the impairment caused by his other service connected disabilities on his employability.  This fact alone renders the VA opinions insufficient to resolve a claim for TDIU.  

The Board does not disagree with the examiner's finding that the Veteran's PTSD alone did not render him unemployable.  However, it is clear from the various statements that have been submitted that it is the interaction between the various service connected disabilities that has rendered the Veteran substantially unemployable.  That is, the PTSD has worked in conjunction with the neuropathy and the irritable bowel syndrome to render the Veteran unable to maintain substantially gainful employment.  

In June 2009, the Veteran explained that his daily bouts of diarrhea prevented him from being anywhere predictably; his PTSD caused lack of sleep and frustration dealing with customers; and his peripheral neuropathy limited his ability to hold small tools, such as a soldering stick, and the shaking caused him to break fragile parts leading to additional frustration and anger, which he consequently had a harder time handling because of his PTSD.  

As such, the impairment caused by these service connected disabilities acting in collusion with one another was much greater than the impairment that would be seen if only one of the disabilities was present. 

As noted, the Veteran's claim for TDIU was also denied because it was found that he had more than $55,000 in gross earnings on his FY06 Federal income tax return.  However, the Veteran and his spouse clarified at a Board hearing in November 2011 that while the Veteran had a "job" as he owned his own heating and cooling business, it should not be considered substantially gainful employment in that the Veteran made virtually no income during the course of the appeal; and, while the RO had cited an income of approximately $55,000 as a reason to deny the TDIU claim, a closer examination of the tax filing revealed that the gross revenue was $55,000, but the Veteran's net revenue after expenses including taxes and supplies was actually a loss.

This conclusion was supported by several letters dated in February 2008 from people who also worked in the heating and cooling industry.  One explained that revenue of $55,000 was very low, since the Veteran had to spend $34,000 of that on parts alone.  Another indicated that a person needed to generate at least 100,000 in sales in order to pay overhead and turn any profit.  

Moreover, one stated that he would not employ the Veteran because of ongoing illness and attitude problems.  Another added that the Veteran was a very hard worker, but his temperament made it hard for him to work for a boss, because he would get impatient with himself.  A third indicated that the Veteran did not have the capacity to operate in a functional manner amongst others.

The Veteran stated that he essentially had not worked since filing his claim in March 2004 in that he had not made a living during at that time.  His wife added that the Veteran was only able to work a limited number of hours from 2005-2007 and that taking overhead out (including replacement of the parts the Veteran broke after losing his temper) resulted in a negative net income.   

The Board acknowledges that the Veteran has owned a heating and cooling business for a number of years, but it is clear from the testimony that has been received that the work he put in was largely ineffective and done only as a means of combating the symptoms of his PTSD.

Moreover, "requiring a veteran to prove that he is 100 percent unemployable is different than requiring the veteran to prove that he cannot maintain substantially gainful employment.  The use of the word 'substantially' suggests an intent to impart flexibility into a determination of the veteran's overall employability, whereas a requirement that the veteran prove 100 percent unemployability leaves no flexibility."  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).
                                                                                
Additionally, marginal employment shall not be considered substantially gainful employment.  38 C.F.R. §4.16(a).  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  

Marginal employment may also be held to exist on a facts found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.

Here, the tax return that the Veteran submitted actually showed a net loss, which suggests that his employment is at most marginal and should not be considered substantially gainful employment.  This conclusion is supported by the extensive lay statements that have been received.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

Having reviewed the evidence, the Board concludes that the evidence for and against the Veteran's TDIU claim is at the very least in relative equipoise, as the lay statements establish that he has not actually been able to maintain any more than marginal employment during the course of his appeal.  Given this conclusion, the criteria for a TDIU have been met and the Veteran's claim is granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).  The effective date of this award is to be decided by the RO in the first instance.  






ORDER

A total rating based on individual unemployability due to service-connected disabilities is granted, subject to the laws and regulations governing the award of monetary benefits.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


